Affirmed and Memorandum Opinion filed September 11, 2003








Affirmed and Memorandum Opinion filed September 11,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01268-CR
____________
 
ARMANDO SOLIS RAMIREZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 796,826
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea, without an agreed
recommendation on punishment, to the offense of aggravated sexual assault of a
child.  He received deferred adjudication
and was placed on community supervision for ten years.  Upon the State=s motion, on October 24, 2002, the
trial court entered a judgment adjudicating appellant=s guilt and sentencing him to
confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  




Appellant is not represented by counsel in this appeal.  On January 17, 2003, time to file appellant=s brief expired, and no brief or
motion for extension of time was filed.  See
Tex. R. App. P. 38.6(a).  Accordingly, on January 23, 2003, this Court
ordered the trial court to conduct a hearing to determine, among other matters,
whether appellant had abandoned his appeal without making arrangements for
filing a brief.
On February 18, 2003, the trial court conducted the hearing
by video teleconference.  A record of
that hearing was filed with the clerk of this Court on February 21, 2003.  At the hearing, appellant stated that he
wanted to go forward with his appeal and that he had hired a Houston attorney
by the name of John Zepeda to represent him on appeal.  He had no address or phone number for the
attorney, however.  The court advised
appellant to get in touch with his attorney and have the attorney contact this
Court.
After thirty days elapsed without any contact from appellant,
Mr. Zepeda, or any attorney representing appellant, we issued another order
requiring the court to conduct a hearing. 
The trial court conducted the hearing on April 21, 2003 and a record of
the hearing was filed with the clerk of this court on April 23, 2003.  At the hearing, appellant continued to assert
he needed additional time to contact his family to hire an attorney to
represent him.  The trial court took no
action.  To date, no brief has been filed
on behalf of appellant and this court has not been contacted by appellant or
any attorney representing him.  More than
six months have elapsed since appellant=s brief was first due.  Therefore, it appears to this court that
appellant has effectively abandoned his appeal without making arrangements for
filing a brief.  Under those
circumstances, we are required to refer the matter to the trial court for
findings. 
On July 31, 2003, this court again ordered a hearing to
determine why appellant had not filed a brief in this appeal.  On August 21, 2003, the trial court conducted
the hearing via video teleconference. 
The record of the hearing was filed in this court on August 29, 2003.




At the hearing, appellant testified he wished to waive his
appeal.  Accordingly, the trial court
found appellant no longer desires to prosecute his appeal.
On the basis of those findings, this court has considered the
appeal without briefs.   See Tex. R. App. P.
38.8(b).  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed September 11, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and Seymore.
Do Not Publish C Tex.
R. App. P. 47.2(b).